Citation Nr: 1644234	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-02 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for bilateral varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 2006 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral varicocele and assigned a noncompensable rating.  

The Board remanded this matter in May 2014 for further development.  The case is now back before the Board.

The Veteran also perfected an appeal of the issue of entitlement to service connection for an eye disability, to include vitreous floaters, which was also remanded in May 2014.  However, in a July 2015 rating decision, the RO granted service connection for vitreous floaters.  As this decision represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The July 2015 rating decision also assigned a 20 percent evaluation for the bilateral varicocele beginning September 29, 2009.  As the highest possible rating for this disability has not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Following the last Statement of the Case in July 2015, the Veteran was afforded a VA examination in March 2016 for his service-connected bilateral varicocele.  However, in a submission dated in November 2016, the Veteran's representative submitted a waiver of initial Agency of Original Jurisdiction (AOJ)  consideration of this evidence.  See 38 C.F.R. § 20.1304 (2015).  



FINDING OF FACT

The Veteran's bilateral varicocele is not shown to have resulted in removal of both testis, voiding dysfunction, renal dysfunction, or urinary tract infection.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 20 percent for the service-connected bilateral varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.31, 4.115a, 4.115b, Diagnostic Codes 7523, 7524 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's increased rating claim in May 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to undertake appropriate action to obtain the Veteran's outstanding service treatment records; obtain any identified private treatment records; and schedule the Veteran for a VA examination in order to determine the current level of severity of his bilateral varicocele disability, with consideration of any atrophy of the testis and/or erectile dysfunction.  

In November 2014, the AMC requested the Veteran's service treatment records from the Record Management Center (RMC).  In December 2014, the RMC responded that it had conducted several searches of its files and were unable to locate the requested service treatment records.  In March 2015, the AOJ properly documented its unsuccessful attempts to obtain these records in the claims file and notified the Veteran of such so that he could attempt to obtain these records on his own behalf.  The Veteran did not respond to the request for records of private care.

In July 2014, the Veteran was afforded a VA male reproductive system conditions examination for his bilateral varicocele disability.  In March 2016, the Veteran was afforded a VA hernias examination and another VA male reproductive systems examination.  The examination reports contained all findings requested by the Board.  The AOJ readjudicated the Veteran's increased rating claim in a July 2015 supplemental statement of the case (SSOC).  The Veteran's representative submitted a waiver of initial AOJ consideration of the March 2016 examinations.  See 38 C.F.R. § 20.1304 (2015).  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  With respect to the increased rating claim on appeal, the RO provided pre-adjudication notice by letter dated in October 2009 which satisfied the duty to notify.

VA also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  All obtainable service treatment records, post-service treatment records, and lay statements have been associated with the record.  

As discussed above, some of the Veteran's service treatment records are not on file.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Board notes that as the claim on appeal is an increased rating claim, the focus of the analysis is on the relevant evidence during the appeal period, and not during service.

Additionally, during the appeal period, the Veteran was afforded VA examinations for his bilateral varicocele in November 2009, June 2010, July 2014, and March 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Increased Rating - Bilateral Varicocele

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that he is entitled to an initial evaluation in excess of 20 percent for his service-connected bilateral varicocele.  

Although the Veteran's bilateral varicocele disability has been evaluated under various diagnostic codes throughout the appeal period, it is currently evaluated under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7523.  See 38 C.F.R. § 4.27 (2015) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted genitourinary disorder is the service-connected disorder, and it is rated as if the residual condition is complete atrophy of the testis under Diagnostic Code (DC) 7523.

DC 7523, testis, complete atrophy, provides a noncompensable rating for complete atrophy of one testis, and a maximum 20 percent rating for complete atrophy of both testis (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350).  38 C.F.R. § 4.115b (2015).

DC 7524, testis, removal, provides a noncompensable rating for removal of one testis, and a maximum 30 percent rating for removal of both testis (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350).  38 C.F.R. § 4.115b (2015).

Reviewing the relevant evidence of record, on VA examination in November 2009, the Veteran reported bilateral varicocele, pain in his testicles, and epididymitis on the left.  He reported pain radiating from his testicles to his groin.  He denied any renal dysfunction or incontinence.  He reported partial erectile dysfunction.  With respect to functional impairment, the Veteran reported that walking caused pain in the testes.  He reported that his activities of daily living were affected as he could not engage in sports, running, or playing with his children.  He also noted that pain was experienced during attempts at sexual activity.

On examination, the penis was normal.  The right testicle was atrophic, measuring 3 centimeters in size.  It was soft in consistency and painful to touch.  A varicocele was present on the right.  The left testicle was atrophic, measuring 4 centimeters in size.  It was soft in consistency and very painful to touch.  The examiner noted that the left testicle had a varicocele of greater proportion than the right testicle.  The examiner diagnosed bilateral varicocele.

On VA examination in June 2010, the Veteran reported constant pain in both testes.  He also reported erectile dysfunction.  The Veteran denied any renal dysfunction.  He stated that he voided every two hours during the daytime and two times per night.  He denied any incontinence.  The Veteran noted that he had been seen by pain specialists in the past, but he has not been treated for genitourinary disorders since 2007.  The Veteran reported that he was currently going to school and not working.  He noted that his activities of daily living were limited due to his use of Ultram for pain.  He noted that this medication made him drowsy, and he was unable to drive.  He noted further that he could not do any heavy lifting because of his varicocele.  On examination, the penis was normal.  The bilateral scrotum felt boggy.  There was tenderness to palpation, and scrotal varicoceles were present bilaterally.  The diagnoses were history of bilateral varicocele and bilateral orchialgia.

On VA examination in July 2014, the examiner noted diagnoses of left varicocele and bilateral epididymal head cysts.  The Veteran reported bilateral scrotal pain exacerbated by walking, transitioning from a seated to standing position, and assisting students with recreation.  The Veteran indicated that he worked as a third-grade teacher and found that his scrotal pain limited his function in the classroom.  The Veteran noted treatment with Percocet and Advil as needed.  The Veteran reported erectile dysfunction characterized by intermittent difficulty forming/keeping erections and constant abnormalities in semen color and consistency.  He denied any treatment for erectile dysfunction.

The Veteran denied having an orchiectomy.  He denied any renal or voiding dysfunction.  The examiner noted that the etiology of the Veteran's erectile dysfunction was his left varicocele and bilateral epididymal cysts.  The Veteran did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  On examination, his penis was normal.  His testes were abnormal; the right testicle had tenderness with an epididymal cyst and the left testicle had extreme tenderness with an epididymal cyst and large varicocele vessels.  The epididymis was abnormal; it exhibited tenderness to palpation.  The examiner noted that the Veteran's condition impacted his ability to work.  The Veteran reported that his recurrent left varicocele and bilateral epididymal cysts negatively impacted his ability to work.  The examiner opined that the Veteran's erectile dysfunction was at least as likely as not caused by his left varicocele and bilateral epididymal cysts for which he was treated during military service.
 
In rating decisions dated in July 2015 and March 2016, the RO granted entitlement to special monthly compensation based on loss of use of a creative organ and entitlement to service connection for erectile dysfunction with low testosterone, as secondary to the service-connected bilateral varicocele. 

On VA hernias examination in March 2016, the examiner noted diagnoses of a varicocele and bilateral epididymal head cysts.  The examiner found no evidence of a hernia.  The examiner indicated that the Veteran should be scheduled for a genitourinary examination instead.

In a VA male reproductive systems examination in March 2016, the examiner noted diagnoses of erectile dysfunction and left and right varicoceles.  The examiner noted that the only thing that had really changed is that the Veteran's testosterone levels had been low lately.  The examiner indicated that the Veteran was not currently on any replacement for this at this time.  The examiner noted that the Veteran's treatment plan included taking continuous medication (Advil).  The examiner indicated that the Veteran had not had an oriectomy.  The Veteran did not have any renal or voiding dysfunction.  The examiner noted erectile dysfunction as a result of the left varicocele and bilateral epididymal cysts.  The Veteran did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  On examination, the penis was normal.  The testes were abnormal; both testicles were 1/3 or less of normal size with tenderness and some atrophy and evidence of varicocele.  The bilateral epididymitis was abnormal; there was tenderness to palpation.  The examiner found that the Veteran's male reproductive system conditions did not impact his ability to work.

The Board finds that an evaluation higher than 20 percent is not warranted at any time during the appeal period.  In this regard, the Veteran's bilateral varicocele is receiving the maximum schedular rating under Diagnostic Code 7523 for complete atrophy of both testis and is not shown to have resulted in removal of both testis.  38 C.F.R. § 4.115b, Diagnostic Code 7524.  

The Board has also considered whether a higher rating is warranted under any other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, there is no basis to evaluate the Veteran's bilateral varicocele disability under the provisions for urinary frequency or voiding dysfunction at 38 C.F.R. § 4.115a.  In addition, there is no evidence to show that the Veteran's bilateral varicocele disability is productive of renal dysfunction.  38 C.F.R. § 4.115a.  Finally, in rating decisions dated in July 2015 and March 2016, the RO granted entitlement to special monthly compensation based on loss of use of a creative organ and entitlement to service connection for erectile dysfunction with low testosterone, as secondary to the service-connected bilateral varicocele.  As such, no further consideration under   38 C.F.R. § 4.115b, Diagnostic Code 7522, is warranted.

Accordingly, the preponderance of the evidence is against assignment of an evaluation higher than 20 percent for the service-connected bilateral varicocele.

      Extraschedular Considerations
      
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  
A comparison between the level of severity and symptomatology of the Veteran's bilateral varicocele disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's bilateral varicocele has resulted in complete atrophy of both testis causing pain and discomfort.  Accordingly, the Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for migraine headaches, bilateral varicocele, degenerative disc disease of the lumbar spine, right knee strain, vitreous floaters, tinnitus, radiculopathy of the left lower extremity, and erectile dysfunction.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned rating.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, the Board notes that the Veteran reported in his July 2014 VA examination that he worked as a third-grade teacher and found that his scrotal pain limited his function in the classroom.  Although the Veteran has described functional impairment resulting from his service-connected bilateral varicocele pain, neither he nor his representative have indicated that he has been unable to maintain substantially gainful employment as a result of this disability.  Accordingly, a claim of entitlement to a total disability rating due to individual unemployability (TDIU) has not been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation higher than 20 percent for the service-connected bilateral varicocele is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


